SOMMERVILLE, J.
This suit is similar in all respects to that brought by plaintiff against W. L. Kimberlin (68 South. 1971, No. 20890 on the docket of this court, and decided this day.
The evidence in this case shows that the defendant is a laborer in the employ of W. L. Kimberlin, engaged in driving a wagon for said Kimberlin, and that he is paid wages by the day. There was judgment in favor of defendant; and plaintiff has appealed.
Por the reasons stated in the case above referred to, and particularly because of article 229 of the Constitution, which exempts clerks and laborers from license taxation, the judgment appealed from is affirmed, with costs.

 Ante, p. 16.